Citation Nr: 0733808	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-06 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an effective date earlier than September 
30, 2004, for the grant of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision from 
the Phoenix, Arizona Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss.  A subsequent rating decision by a 
Decision Review Officer (DRO) in May 2005 established service 
connection for bilateral hearing loss with a noncompensable 
rating.  Subsequent adjudication by the DRO in October 2006 
denied an effective date earlier than September 30, 2004 for 
the establishment of service connection.

In June 2007, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  A bilateral hearing loss is presently manifested by level 
I hearing acuity in the right ear and level I hearing acuity 
in the left ear.

3.  The veteran's only claim for service connection for a 
bilateral hearing loss was received on September 30, 2004.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 
(2007).

2.  The criteria for an effective date earlier than September 
30, 2004, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in October 2004.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with this claim would not 
cause any prejudice to the appellant.

Factual Background

The veteran's DD Form 214 reflects that the veteran's 
military occupational specialty was field artillery crewman.  
Service medical records give no indication that the veteran 
sought medical attention for symptoms of hearing loss while 
he was on active duty.  The veteran's January 1969 discharge 
medical examination report noted that the audiometer was not 
functioning.  The hearing and audiometry sections were blank.  
In the accompanying Report of Medical History, the veteran 
denied any problems with his ears.

On VA audiological evaluation in November 2002, pure tone 
thresholds, in decibels, were as follows:



HERTZ

1000
2000
3000
4000
RIGHT
25
45
55
55
LEFT
25
45
50
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.

The veteran submitted an original claim for bilateral hearing 
loss in September 2004.  In February 2005 he stated that 
during his time in the military, he trained as a gunner on a 
howitzer and served as a Nuclear Projectile Assembler.  He 
reported being in close proximity to extreme noise produced 
by the firing of howitzers.  Additionally, he noted that no 
evaluation of his hearing was performed at his discharge 
physical.  He stated that he had lived with his hearing loss 
untreated for many years.

On VA audiological evaluation in May 2005, pure tone 
thresholds, in decibels, were as follows:



HERTZ

1000
2000
3000
4000
AVG
RIGHT
30
50
60
55
49
LEFT
25
45
55
50
44

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The examiner noted mild to moderate sensorineural hearing 
loss in both ears.  The examiner opined that it was at least 
as likely as not that the hearing loss had its origin in the 
service.

The veteran was granted service connection for bilateral 
hearing loss with a non-compensable rating in May 2005 with 
an effective date of September 30, 2004.  This rating was 
granted based on the veteran's service records and VA 
examinations.

In his August 2005 Notice of Disagreement with the May 2005 
rating decision, the veteran noted that he had not been given 
a hearing examination upon his discharge from service.  He 
reported that he had lived with impaired hearing for more 
than 35 years.  He stated that he warranted a compensable 
rating for his hearing loss with an effective date of January 
9, 1969.

In his VA Form 9 dated February 2006, the veteran noted 
earlier statements by the RO that indicated his service 
medical records were negative for any findings or diagnosis 
of hearing loss implied that his hearing was evaluated and no 
hearing loss was detected or diagnosed.  As his hearing was 
not evaluated at the time of his discharge, he felt that 
those statements were not an accurate depiction of the facts 
that he believed were pertinent to his claim.

In a June 2007 hearing before the undersigned Veterans Law 
Judge, the veteran stated that he had been wearing hearing 
aids for about two years.  He also noticed that he always had 
to have the TV louder than his son.

Law and Regulations-Hearing Loss

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. at 
126.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2007).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for 
rating purposes are to be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2007)



Analysis-Hearing Loss

Based upon the evidence of record, the Board finds the 
veteran's hearing loss does not represent an exceptional 
pattern of hearing impairment.  Consequently, the Board must 
use Table VI to evaluate the veteran's compensation rating.  
Applying the May 2005 VA audiology examination findings to 
Table VI, the veteran rates a Roman Numeral designation of I 
for the right ear and I for the left ear.  Applying those 
Roman Numeral designations to Table VII results in a 
noncompensable rating.

The Board also finds the May 2005 examination was adequate 
for rating purposes.  The examiner fulfilled her requirements 
by eliciting information from the veteran concerning his 
medical history and conducting the necessary tests in 
accordance with standard medical practice and guidelines 
promulgated by the Secretary of Veterans' Affairs.  See 
Martinak v. Nicholson, No. 05-1195 (U.S. Vet. App. August 23, 
2007).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
bilateral hearing loss, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating 
(38 C.F.R. § 3.321).  There is no probative evidence of any 
marked interference with employment.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the veteran may genuinely and sincerely believe that 
his bilateral hearing loss warrants a compensable rating, he 
is not a licensed medical practitioner and is not competent 
to offer medical opinions as to the extent of his disability.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the claim.

Law and Regulations-Earlier Effective Dates

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2007).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r).



Analysis-Earlier Effective Date

Based upon the evidence of record, the Board finds that the 
veteran initially submitted his service connection claim to 
VA in September 2004.  The veteran claims that the effective 
date for his grant of service connection should be January 
24, 1969, as that is the date that he separated from active 
duty.  The veteran had approximately 35-plus years following 
his separation from service within which to file a claim for 
a hearing loss.  However, there is no evidence demonstrating 
that a claim was received by the RO prior to September 30, 
2004.  VA law provides that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the date of receipt of the 
claim unless the claim is received within one year after 
separation from service.  See 38 U.S.C.A. § 5110(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007).  As the veteran 
filed his claim over 35 years after leaving the service, an 
effective date earlier than the date he submitted his 
original claim is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the claim.




ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to an effective date earlier than September 30, 
2004, for the grant of service connection for bilateral 
hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


